This office action is in response to Applicants’ amendments/remarks received April 21, 2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-22, 27-30 are canceled.  Claims 23-26, 31-42 are pending and under consideration.

Priority:  This application is a CON of U.S. Appl. 14414331, filed January 12, 2015, now U.S. Patent 10570422, which in turn is a 371 of PCT/EP2013/064619, filed July 10, 2013, which claims benefit of provisional application 61/670405, filed July 11, 2012.

The terminal disclaimer filed on April 13, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent 10570422 (‘422) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Objections and Rejections
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 24, 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claims 24, 37 have been amended to recite that the enzyme having homoserine transaminase activity is selected from the group consisting from among others “alaA from Escherichia coli (UniProt accession ID: P0A959), alaC from Escherichia coli (UniProt accession ID:  P77434), and mtnE from Bacillus subtilis (UniProt accession ID:  O31665)” (see claim amendments filed April 13, 2021).  It is disclosed in the instant specification that the enzyme having homoserine transaminase activity can be the branched chain amino acid transaminase from Escherichia coli, Ec-Ilve, and Lactococcus lactis, Ll-BcaT, the aromatic amino acid transaminases from E. coli, Ec-TyrB, L. lactis, Ll-AraT, and Saccharomyces cerevisiae, Sc-Aro8, or the aspartate transaminase from E. coli, Ec-AspC (paragraphs 0015-0016 of the application publication).  The specification does not appear to have support that an enzyme having homoserine transaminase activity is selected from “alaA from Escherichia coli (UniProt accession ID: P0A959), alaC from Escherichia coli (UniProt accession ID:  P77434), and mtnE from Bacillus subtilis (UniProt accession ID:  O31665).”  If such support is present in the instant specification, Applicants are requested to indicate where in the specification said support is present and/or expressed.

Claims 23, 31-36, 38-41, 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors.  Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Claim 23 is drawn to a method for the preparation of 2,4-dihydroxybutyrate from homoserine comprising:

- reducing the OHB to form 2,4-dihydroxybutyrate (2,4-DHB), where the reduction of OHB is catalyzed by an enzyme having OHB reductase activity, wherein the enzyme having OHB reductase activity is selected from the group of lactate dehydrogenases classified in E.C. 1.1.1.27 or E.C. 1.1.1.28 or malate dehydrogenases classified in E.C. 1.1.1.37, and wherein the enzyme having OHB reductase activity is produced via the transformed host microorganism, which further comprises a second chimeric gene including a second nucleic acid sequence encoding the enzyme having OHB reductase activity for reducing OHB to 2,4-DHB.
Claim 40 is dependent on claim 23 and recites wherein the enzyme having homoserine transaminase activity [is] selected from the group consisting of enzymes classified in E.C. 2.6.1.1, E.C. 2.6.1.42, and E.C.2.6.1.57.
Claim 42 is included in this rejection because while the claim recites structural features for the enzymes having homoserine transaminase activity and some of the enzymes having OHB reductase activity, the claim still encompasses enzymes having OHB reductase activity having no particular structure.  Claim 42 recites that the enzyme having OHB reductase activity can be selected from among a lactate dehydrogenase comprising at least one mutation in position V17, Lactis LdhA (SEQ ID NO: 6) and a malate dehydrogenase comprising at least one mutation in positions I12, R81, M85, D86, V93, G179, T211, or M227, said positions being defined by reference to the E. coli Mdh (SEQ ID NO: 2).  Therefore, any lactate dehydrogenase and/or malate dehydrogenase having any particular structure and/or amino acid sequence can be selected to comprise at least any type of mutation at the indicated position(s), which may or may not have the same amino acid residue to be substituted.
Accordingly, the claims encompass a significantly large genus of transformed (engineered) host microorganisms comprising a first chimeric gene including a first nucleic acid sequence encoding an enzyme having homoserine transaminase activity for converting the primary amino acid group of homoserine to a carbonyl group to obtain OHB and a second chimeric gene including a second nucleic acid sequence encoding an enzyme having OHB reductase activity for reducing OHB to 2,4-DHB.  The recited genus of an enzyme having homoserine transaminase activity and an enzyme having OHB reductase activity are defined through their activity only and do not require any particular structure and comprise any number or type of amino acid mutations (including substitutions, deletions, additions) at any location.  It is noted that there are no naturally characterized enzyme(s) known as homoserine transaminase and OHB reductase is not a naturally occurring enzyme.  The recited genus of enzymes having homoserine transaminase activity selected from the recited enzyme classes, lactate dehydrogenases, and malate dehydrogenases are defined through their activity only and do not require any particular structure.  The genus of engineered host microorganisms expressing an enzyme having homoserine transaminase activity and an enzyme having OHB reductase activity, having no particular structure, comprises any microorganism, including any bacteria, fungi, 
While the specification teaches a few mutations of SEQ ID NO: 6 (Lactococcus lactis (L)-lactate dehydrogenase A) which improve the enzyme ability to reduce the hydroxyketo acid, it fails to disclose a sufficient number of examples to describe a genus OHB reductases, transaminase, lactate dehydrogenases, or malate dehydrogenases comprising any number or type of amino acid mutations (including substitutions, deletions, additions) at any location or those encoded by nucleic acid sequences.  All of the mutations disclosed in the specification appear to be amino acid substitutions at a specific location within a specific SEQ ID NO.  However, the variants encompassed by the claims can comprise insertions, deletions, and substitutions with any other known amino acid since all the recited enzymes are defined through their activity only and do not require any particular structure.  The specification, in at least Tables 2, 4, 6, disclose E. coli origin had only very minor activity on OHB.  Wild-type lactate dehydrogenase of E. coli origin also does not appear to have significant activity on OHB.  Table 6 indicates specific amino acid substitutions and certain combinations said amino acid substitutions of specific SEQ ID NOS. of malate dehydrogenase of E. coli origin, some of which have significant activity on OHB, compared to wild-type malate dehydrogenase of E. coli origin.  Table 4 indicates specific amino acid substitutions of a specific SEQ ID NO. of lactate dehydrogenase of L. lactis origin, where the substitution Q85N has significant activity on OHB and the combination Q85NI226V has significant reduced activity on OHB, compared to just Q85N.  As such, there is uncertainty regarding which mutant species even having a high degree of sequence identity to the wild-type enzyme would actually possess activity on OHB.  Since there is unpredictability in performance of certain species or subcombinations other than those specific substitutions at specific SEQ ID NOs., the skilled artisan is unable to recognize possession of all homologues and/or variants of enzymes having homoserine transaminase activity and OHB reductase activity having any type of mutation (including insertions, deletions, substitutions with any known amino acid), as encompassed by the claims.  Given the lack of additional representative species of enzymatic activities and the homologues/variants as encompassed by the claims, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed invention.  As such, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in 
Claims 31-36, 38-39, 41 are drawn to a modified microorganism for the preparation of 2,4-DHB from homoserine via a two-step pathway comprising the method noted above (in claim 23), where the modified microorganism is a host microorganism that has been transformed to enhance production of 2,4-DHB, and a method of producing 2,4-DHB comprising culturing the modified microorganism in an appropriate culture medium and recovering the 2,4-DHB.  The transformed modified microorganism recited in claim 31 comprises any microorganism engineered to comprise a first chimeric gene including a first nucleic acid sequence encoding a polypeptide for converting the primary amino acid group of homoserine to a carbonyl group to obtain OHB and a second chimeric gene including a second nucleic acid sequence encoding a polypeptide for reducing OHB to 2,4-DHB.  The enzyme having homoserine transaminase activity that catalyzes the deamination of the homoserine to form the OHB is selected from the group consisting of enzymes classified in E.C. 2.6.1.1, E.C. 2.6.1.2, E.C. 2.6.1.42, E.C.2.6.1.57 or E.C. 2.6.1.88, and the enzyme having OHB reductase activity is selected from the group consisting of lactate dehydrogenases classified in E.C. 1.1.1.27 or E.C. 1.1.1.28 or malate dehydrogenases classified in E.C. 1.1.1.37.  Accordingly, the claim encompasses a significantly large genus of transformed (engineered) host microorganisms comprising a first chimeric gene including a first nucleic acid sequence encoding a polypeptide for converting the primary amino acid group of homoserine to a carbonyl group to obtain OHB and a second chimeric gene including a second nucleic acid sequence encoding a polypeptide for reducing OHB to 2,4-DHB.  The recited genus of an enzyme having homoserine transaminase activity and an enzyme having OHB reductase activity are defined through their activity only and do not require any particular .
The skilled artisan cannot necessarily envision the detailed structures of ALL the enzymes having homoserine transaminase activity (enzymes having homoserine transaminase activity, including variants thereof) and enzymes having OHB reductase activity (lactate dehydrogenase, malate dehydrogenase, and variants thereof), wherein the enzymes and variants thereof are in any engineered host microorganism comprising any combination and/or number of transgenes encoding a protein of the metabolic pathway for preparing 2,4-DHB, because the specification provides no guidance as to which substitutions and/or deletions and/or additions and which amino acids are essential and critical for any of the recited enzymes, when expressed, and combined with which enzymes or possible enzymes in addition to enzymes and proteins already present in the microorganism or microbial cell, to cause an engineered microorganism or Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
The CAFC in UC California v. Eli Lilly, (43 USPQ2d 1398) stated that:  "in claims to genetic material, however a generic statement such as 'vertebrate insulin cDNA' or 'mammalian insulin cDNA,' without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.  It does not specifically define the structure of any and all possible combinations of enzymes that fall within its definition or any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus."  It is noted that given that [1] the genus of any recombinant microorganisms including any prokaryotes, eukaryotes, extremophiles, etc. expressing any and all possible combinations of a broad genus of enzymes recited in claims having essentially any structure while limited only by their functions, wherein the structural diversity within such genus of enzymes are widely variant and diverse; and [2] it is highly unpredictable which enzyme or possible combinations of all enzymes when introduced into a heterologous microorganism would be functionally compatible with a biological pathway that is already present in the host microorganism, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a .

Claims 23, 31-36, 38-41, 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for the preparation of 2,4-DHB from homoserine comprising a two-step pathway comprising an enzyme comprising SEQ ID NO: 62, the enzyme of SEQ ID NO: 62 having homoserine transaminase activity, and an enzyme comprising SEQ ID NO: 6, the enzyme of SEQ ID NO: 6 being the lactate dehydrogenase variant of L1-LDH Q85C and having OHB reductase activity, and a modified E. coli cell comprising said pathway and said enzymes, does not reasonably provide enablement for methods for the preparation of 2,4-DHB from homoserine comprising enzymes having homoserine transaminase activity selected from genes encoding all enzymes classified in E.C. 2.6.1.1, E.C. 2.6.1.2, E.C. 2.6.1.42, E.C.2.6.1.57 or E.C. 2.6.1.88, and/or enzymes having OHB reductase activity selected from the group of lactate dehydrogenases classified in E.C. 1.1.1.27 or E.C. 1.1.1.28 or malate dehydrogenases classified in E.C. 1.1.1.37, having no particular structure, in any microorganism.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  
The claims are directed to a method and a host microorganism for the production of 2,4-dihydroxybutyric acid utilizing enzymes for the conversion of homoserine to 2-keto-4-hydroxybutyric acid by the action of any enzyme that catalyzes such a conversion such as enzymes having homoserine transaminase activity selected from enzymes classified in E.C. 2.6.1.1, E.C. 2.6.1.2, E.C. 2.6.1.42, E.C.2.6.1.57 or E.C. 2.6.1.88, followed by the conversion of 
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.”  In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976).  Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  See MPEP § 2164.01(a).  The Factors considered to be most relevant to the instant rejection are addressed in detail below.
(A) The breadth of the claims:  Claim 23 is drawn to a method for the preparation of 2,4-dihydroxybutyrate from homoserine comprising:
- deaminating homoserine to form 2-oxo-4-hydroxybutyrate (OHB), where the deamination of homoserine is catalyzed by an enzyme having homoserine transaminase activity selected from the group consisting of enzymes classified in E.C. 2.6.1.1, E.C. 2.6.1.2, E.C. 2.6.1.42, E.C.2.6.1.57 or E.C. 2.6.1.88, wherein the enzyme having homoserine transaminase activity is produced via a transformed host microorganism that comprises a first chimeric gene including a first nucleic acid sequence encoding the enzyme having homoserine transaminase 
- reducing the OHB to form 2,4-dihydroxybutyrate (2,4-DHB), where the reduction of OHB is catalyzed by an enzyme having OHB reductase activity, wherein the enzyme having OHB reductase activity is selected from the group of lactate dehydrogenases classified in E.C. 1.1.1.27 or E.C. 1.1.1.28 or malate dehydrogenases classified in E.C. 1.1.1.37, and wherein the enzyme having OHB reductase activity is produced via the transformed host microorganism, which further comprises a second chimeric gene including a second nucleic acid sequence encoding the enzyme having OHB reductase activity for reducing OHB to 2,4-DHB.
Claim 40 is dependent on claim 23 and recites wherein the enzyme having homoserine transaminase activity [is] selected from the group consisting of enzymes classified in E.C. 2.6.1.1, E.C. 2.6.1.42, and E.C.2.6.1.57.
Claim 42 is included in this rejection because while the claim recites structural features for the enzymes having homoserine transaminase activity and some of the enzymes having OHB reductase activity, the claim still encompasses enzymes having OHB reductase activity having no particular structure.  Claim 42 recites that the enzyme having OHB reductase activity can be selected from among a lactate dehydrogenase comprising at least one mutation in position V17, Q85, E89, I1226, or A222, said positions being defined by reference to the L-Lactis LdhA (SEQ ID NO: 6) and a malate dehydrogenase comprising at least one mutation in positions I12, R81, M85, D86, V93, G179, T211, or M227, said positions being defined by reference to the E. coli Mdh (SEQ ID NO: 2).  Therefore, any lactate dehydrogenase and/or malate dehydrogenase having any particular structure and/or amino acid sequence can be selected to comprise at least 
Accordingly, the claims encompass a significantly large genus of transformed (engineered) host microorganisms comprising a first chimeric gene including a first nucleic acid sequence encoding an enzyme having homoserine transaminase activity for converting the primary amino acid group of homoserine to a carbonyl group to obtain OHB and a second chimeric gene including a second nucleic acid sequence encoding an enzyme having OHB reductase activity for reducing OHB to 2,4-DHB.  The recited genus of an enzyme having homoserine transaminase activity and an enzyme having OHB reductase activity are defined through their activity only and do not require any particular structure and comprise any number or type of amino acid mutations (including substitutions, deletions, additions) at any location.  It is noted that there are no naturally characterized enzyme(s) known as homoserine transaminase and OHB reductase is not a naturally occurring enzyme.  The genus of engineered host microorganisms expressing an enzyme having homoserine transaminase activity and an enzyme having OHB reductase activity, having no particular structure, comprises any microorganism, including any bacteria, fungi, yeast, etc.  
Claims 31-36, 38-39, 41 are drawn to a modified microorganism for the preparation of 2,4-DHB from homoserine via a two-step pathway comprising the method noted above (in claim 23), where the modified microorganism is a host microorganism that has been transformed to enhance production of 2,4-DHB, and a method of producing 2,4-DHB comprising culturing the modified microorganism in an appropriate culture medium and recovering the 2,4-DHB.  The transformed modified microorganism recited in claim 31 comprises any microorganism engineered to comprise a first chimeric gene including a first nucleic acid sequence encoding a  classified in E.C. 1.1.1.37.  Accordingly, the claim encompasses a significantly large genus of transformed (engineered) host microorganisms comprising a first chimeric gene including a first nucleic acid sequence encoding a polypeptide for converting the primary amino acid group of homoserine to a carbonyl group to obtain OHB and a second chimeric gene including a second nucleic acid sequence encoding a polypeptide for reducing OHB to 2,4-DHB.  The recited genus of an enzyme having homoserine transaminase activity and an enzyme having OHB reductase activity are defined through their activity only and do not require any particular structure and comprise any number or type of amino acid mutations (including substitutions, deletions, additions) at any location since all the recited enzymes are defined through their activity only and do not require any particular structure.
The nature and breadth of the claimed invention encompasses methods using any enzymes having homoserine transaminase activity selected from any gene encoding all enzymes classified in E.C. 2.6.1.1, E.C. 2.6.1.2, E.C. 2.6.1.42, E.C.2.6.1.57 or E.C. 2.6.1.88 and enzymes having OHB reductase activity selected from the group of lactate dehydrogenases classified in E.C. 1.1.1.27 or E.C. 1.1.1.28 or malate dehydrogenases classified in E.C. 1.1.1.37 and any host microorganism comprising said enzymes and is able to produce 2,4-dihydroxybutyrate.  
(B) The nature of the invention:  The nature of the invention is metabolic engineering of a microorganism to impart the ability to produce 2,4-DHB from homoserine.  Metabolic engineering approaches and enzymatic catalyses require detailed knowledge of the biochemistry and regulation of the metabolic pathway leading to the metabolite of interest.  In the case of DHB production, this information is not available (specification p. 1 line 35 to p. 2 line 2).
(C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art:  According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability.”  Regarding the scope of enzymes and/or the genes encoding the enzymes having homoserine transaminase activity and OHB reductase activity used in the claimed methods and host microorganism, it is noted that the amino acid sequence of a polypeptide determines said polypeptide’s structural and functional properties.  Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.” Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)).  The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain.  Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position.  For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990).”  
Further, the state of the art was such that redesigning enzymes remains a challenge.  Redesigning nature’s catalyst (enzymes) rationally - that is, by specifying the sequence - usually requires detailed understanding of structures and mechanisms.  This information is unavailable for the vast majority of enzymes.  Even if the target enzyme is well characterized, the molecular basis for the desired function may not be.  With hundreds and even thousands of atoms that interact weakly with each other in an ensemble of closely related and interconverting folded conformations, the complex and finely tuned enzyme fades easily in the clumsy hands of the protein engineer (Arnold p. 253-254).  A further problem is that amino acids care about their context - their neighbors influence their contributions to an enzyme's activity.  Also, many important biocatalyst properties are not localized in a small number of catalytic residues, but reflect contributions from many residues distributed over large parts of the protein.  Even when large functional changes can be obtained with a few amino acid substitutions, it will be often 
Indeed, to demonstrate the catalytic efficiency of a mutant E. coli aspartate aminotransferase (one of the more extensively studied aspartate aminotransferases) for a non-native substrate, Oue et al disclose that significantly, only 1 of the 17 mutated residues contact the substrate directly; several of the mutations that particularly enhance the activity for β-branched substrates are located >10 Å distance from the active site (Oue et al. p 2349).  Oue et al. disclose that most attempts to redesign enzyme activity by mutating only active site residues have met with limited success (p. 2349).  It may turn out to be common rather than exceptional that changing enzyme activity requires remodeling the active site through changes in the backbone flexibility, domain motion, or subunit arrangement (p. 2349).
Further, the state of the art was that it should be evident that the product, starting materials, and production process all affect host choice (Keasling p. 1356).  Some of the most important qualities one must consider when choosing a host are whether the desired metabolic pathway exists or can be reconstituted in that host; if the host can survive (and thrive) under the desired process conditions (e.g. ambient verses extremes of temperature, pH, ionic strength, etc.); if the host is genetically stable (both with the introduced pathway and not susceptible to phage attack) (Keasling p. 1357).  Widely used, heterologous hosts include E. coli, S. cerevisiae, Bacillus subtilis, and Streptomyces coelicolor…where each still have recognized disadvantages, i.e. E. coli has the disadvantage of being susceptible to phage attack (see Keasling p. 1357).  
Further, the lack of suitable vectors and methods for the introduction of exogenous DNA limits the application of metabolic engineering in many important industrial organisms…the Bacillus subtilis (Bailey p. 1673).  Promoters also play an essentially role in controlling biosynthetic pathways (Keasling p. 1357).  Although there are many inducible promoters for bacteria, the small number of inducible promoters for yeast and other potential industrial hosts makes regulation of metabolic pathways in those organisms more challenging than in bacteria (Keasling p. 1357). 
  Additionally, unanticipated cell responses to a genetic modification may complicate rational practice of the metabolic engineering cycle (Bailey p. 1674).  Introduction of a cloning vector alone may result in a large cascade of metabolic changes, many of which are difficult to anticipate; for example, the introduction of multicopy plasmids into E. coli, even without expression of a cloned product, has been shown to cause substantial changes in growth rates, cell cycle regulation, amounts of many individual proteins, glucose uptake, and carbon catabolite production rates.  Transformation of yeast with multicopy plasmids can introduce lesions that persist after the plasmids have been eliminated from the transformants.  Different mammalian cell clones transfected by the same vector often exhibit different growth rates and cell sizes (Bailey p. 1674).  Even if the genetic manipulation is accomplished in a relatively well-controlled fashion, the regulatory apparatus of the cell at both the gene and protein levels may confound the intended change or even alter cellular activities (Bailey p. 1674).
Instead of becoming a systemic study with well-defined principles and tools, metabolic engineering has strangely remained a collection of elegant demonstrations (Yadav et al. p. 234).  A major reason behind this particular turn of events is that many of the tools used for manipulating a host’s metabolism are not universally applicable and, in some cases, they are specific to only certain pathways or products (Yadav et al. p. 234).  This lack of transferability of 10 individual strains (Yadav et al. p. 239).  The repertoire of bio-derived products will grow and many new technologies that modulate and control cellular processes will emerge; however, analytical techniques will continue to remain the rate-limiting step in strain engineering…(Yadav et al. p. 240).
“[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” See MPEP § 2164.03. 
(F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:  The specification provides guidance and examples in the form of an assay as it teaches several transaminases including tyrosine deaminase from E. coli of SEQ ID NO: 62 and lactate dehydrogenase from Lactoccocus lactis of SEQ ID NO: 6, and a handful of mutants with improved catalytic properties toward the desired substrate (see example(s)).  
In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Reply:  Applicants’ amendments/remarks and the 37 C.F.R. 1.132 declaration of Jean Marie François regarding the 35 U.S.C. 112, first paragraph, rejections have been considered and they are persuasive to overcome the 35 U.S.C. 112, first paragraph, written description and scope of enablement, rejection of dependent claims 24-26, 37.  However, they are not persuasive to overcome the rejection of claims 23, 31-36, 38-41, 42 for the reasons noted above and herein. 
 Applicants assert that as indicated in the Rule 132 declaration, one skilled in the art would recognize that the claims are directed to well-known classes of enzymes.
Applicants’ remarks have been considered but they are not persuasive.  As noted in the 112, first paragraph rejections above, the claims encompass a significantly large genus of engineered organisms expressing an enzyme having homoserine transaminase activity and an enzyme having OHB reductase activity and/or polypeptides having no particular structure in any 
While enzymes classified in the recited E.C. numbers are known, it is submitted that the nature of the claimed invention is metabolic engineering of a microorganism to impart the ability to produce 2,4-DHB from homoserine.  Metabolic engineering approaches and enzymatic catalyses require detailed knowledge of the biochemistry and regulation of the metabolic pathway leading to the metabolite of interest.  In the case of DHB production, this information is not available (specification p. 1 line 35 to p. 2 line 2).  The enzymes of the present invention are used in an engineered pathway with non-native substrates.  As previously noted, Arnold discusses the challenges, state of the prior art, and level of unpredictability in the art.  Arnold discloses how complex solutions to enzyme design problems can be (exemplified by an aspartate transaminase towards a non-native substrate, where only one of the 17 mutated residues contacts the substrate), a point echoed in structural analyses of other laboratory-evolved enzymes (p. 255).
 
The specification provides guidance and examples in the form of an assay as it teaches several transaminases including tyrosine deaminase from E. coli of SEQ ID NO: 62 and lactate dehydrogenase from Lactoccocus lactis of SEQ ID NO: 6, and a handful of mutants with improved catalytic properties toward the desired substrate (see example).  While molecular 
Applicants discuss the 1.132 declaration of Jean Marie François and assert that one skilled in the art would recognize that any amino acid transaminase can be a homoserine transaminase.  Likewise for the recited OHB reductase, Applicants assert that there is an art-recognized correlation between the disclosed function and the structure(s) responsible for the function.  (L)-lactate dehydrogenases (Ldh) and (L)-malate dehydrogenases (Mdh) notably act on 2-keto acids and one skilled in the art would recognize that they share a similar tertiary fold in which the nucleotide co-enzyme binding pocket and catalytic residues are conserved.

Regarding Applicants’ remarks that one skilled in the art would recognize that the recited enzymes of the claims (i.e., the recited enzyme having homoserine transaminase activity would share similarity and the recited enzyme having OHB reductase activity would share similarity) would share similar structures and catalytic residues are conserved, the remarks are not persuasive.  As already noted, a further problem is that amino acids care about their context - their neighbors influence their contributions to an enzyme's activity (Arnold p. 254).  Also, many important biocatalyst properties are not localized in a small number of catalytic residues, but reflect contributions from many residues distributed over large parts of the protein.  Even when large functional changes can be obtained with a few amino acid substitutions, it will be often difficult or impossible to discern the specific mutations responsible (p. 254).  Biocatalysts need 
Indeed, to demonstrate the catalytic efficiency of a mutant E. coli aspartate aminotransferase (one of the more extensively studied aspartate aminotransferases) for a non-native substrate, Oue et al disclose that significantly, only 1 of the 17 mutated residues contact the substrate directly; several of the mutations that particularly enhance the activity for β-branched substrates are located >10 Å distance from the active site (Oue et al. p 2349).  Oue et al. disclose that most attempts to redesign enzyme activity by mutating only active site residues have met with limited success (p. 2349).  It may turn out to be common rather than exceptional that changing enzyme activity requires remodeling the active site through changes in the backbone flexibility, domain motion, or subunit arrangement (p. 2349).
Therefore, Applicants’ remarks that one skilled in the art would be in possession of the claimed genus of inventions are not persuasive.
Regarding Applicants’ remarks that asparagine transaminase has an activity on homoserine (Cooper 1997), the remarks are not persuasive.  While the asparagine transaminase has an activity for homoserine, the claims are not limited to rat liver asparagine transaminase or just this reaction.  If anything, Cooper discloses how classification of aminotransferases is difficult because of broad substrate specificities of many of them.  In Cooper 1997, the author reports that serine has a relative activity of 21% and homoserine has a relative activity of 58%, which are much less than the relative activity 100% of asparagine (the native substrate).  The claims involve expressing the recited enzyme having homoserine transaminase activity and the recited enzyme having OHB reductase activity in any host organism.  Since there is uncertainty and unpredictability in substrate specificities, and further given that the genus of any 
Regarding Applicants’ remarks that moreover, as early as 1969, it was reported the chemical production of 2-keto-4-hydroxybutyrate (OHB) from DL homoserine using pyridoxal in the presence of Cu2+ and show that the OHB could be converted into DHB with rabbit muscle lactate dehydrogenase, the remarks are not persuasive.  As similarly noted, the claims are not limited to a reaction involving rabbit muscle lactate dehydrogenase.  The claims involve expressing the recited enzyme having homoserine transaminase activity and the recited enzyme having OHB reductase activity in any host organism, where it is known that expression of a heterologous protein does not guarantee appearance of the desired activity (Bailey, Keasling, Yadav et al.).
Applicants assert that the patent office has the initial burden of challenging an asserted utility.  Furthermore, there is no requirement in §112 that all the claimed combinations of features have the same degree of utility and the Patent Office has not set forth any reasonable basis for concluding that any of the subject matter encompassed by the amended claims would not have at least some of the asserted utility described in the instant specification.  Only after the Patent Office has provided evidence showing that one of ordinary skill in the art would reasonably doubt the asserted utility does the burden shift to the applicant to provide rebuttal In re Fisher, 421 F.3d 1365 (Fed. Cir. 2005); In re Swartz, 232 F.3d 862, 863, (Fed. Cir. 2000); In re Brana, 51 F.3d 1560, 1566, (Fed. Cir. 1995) (citing In re Bundy, 642 F.2d 430, 433 (CCPA 1981)).
Applicants’ remarks are not persuasive.  It is submitted that there is sufficient evidence provided in the 112, first paragraph, rejections above, that would show that one of ordinary skill would reasonably doubt the asserted utility.  See specifically the 112, first paragraph, scope of the enablement, rejection above, i.e. redesigning an enzyme to act on a non-native substrate is not predictable or routine (Arnold); many of the tools used for manipulating a host’s metabolism are not universally applicable and, in some cases, are specific to only certain pathways or products, lack of transferability of a majority of tools and techniques between hosts, in turn, can be attributed to an incomplete understanding of the regulatory mechanisms in the cell (Yadav et al.); highly unpredictable which enzyme or possible combinations of all enzymes when introduced into a heterologous microorganism would be functionally compatible with a biological pathway that is already present in the host microorganism (Bailey, Keasling, Yadav et al.).
For at least these reasons, the claims remain unpatentable under 35 U.S.C. 112, first paragraph.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 24, 25, 37, 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 24, the second paragraph, recites “the sequences of said enzymes” and the last line recites “said sequences.”  It is unclear which enzymes are meant by “said enzymes” since enzymes having homoserine transaminase activity and OHB reductase activity are being recited and which sequences are meant by “said sequences” since sequences for both enzymes having homoserine transaminase activity and OHB reductase activity are also recited.  Further clarification is requested.
Claim 37 is included in this rejection for the same reasons noted above for claim 24.  
Claim 26 recites wherein the enzyme having OHB reductase activity is selected “in” the group consisting of the claimed SEQ ID NOS.  The claim should make that clear that the enzyme having OHB reductase activity is selected “from” the group consisting of the claimed SEQ ID NOS.  Further clarification is requested.
Claim 25 is included in this rejection because it is dependent on claim 24.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656